Title: [Diary entry: 12 October 1786]
From: Washington, George
To: 

Thursday 12th. Mercury at 60 in the Morning—74 at Noon and 72 at Night. Clear, calm, and warm all day, or rather till noon when a breeze from the Southward came up. Rid to all the Plantations. Began in the Neck to sow wheat in the middle cut of drilled Corn. Ferry people all gone to the race and those at home at Dogue run all idle—Overseer being gone to the Race. In the afternoon Doctr. Stuart and his wife Mr. Fitzhugh of Chatham, Mr. Presley Thornton Mr. Townshend Dade, and Mr. Stith came here, and stayed all Night.